Kennedy, J.,
dissenting.
{¶ 11} Respectfully, I dissent. I agree with the majority that “[a] proceeding for discovery of privileged matter” is a “provisional remedy” within the meaning of R.C. 2505.02(A)(3). Majority opinion at ¶ 5. However, I dissent from the majority’s decision to vacate the judgment of the court of appeals on the basis that the trial court’s order was not final and appealable under R.C. 2505.02(B)(4).
*414{¶ 12} The issue that the majority seizes upon — a lack of a final, appealable order — to vacate the judgment of the court of appeals was not raised or briefed by the parties. In response to this court’s show-cause order, appellants cited the Tenth District Court of Appeals’ determination that the discovery order commanding the release of attorney work product was a final, appealable order. 2013-Ohio-4931, 2013 WL 5972391, at ¶ 11. The majority summarily dismisses the appellate court’s determination that the order was final and appealable, claiming that it based its determination on the mere fact that the surveillance video is attorney work product. However, the majority ignores the discussion by the court of appeals.
{¶ 13} Before addressing the sole assignment of error, the Tenth District first considered whether the order of the trial court was final and appealable. Id. at ¶ 10. While recognizing the interlocutory nature of discovery orders, the appellate court held that “ ‘orders requiring the disclosure of privileged information are final and appealable.’ ” Id. at ¶ 11, quoting Legg v. Hallet, 10th Dist. Franklin No. 07AP-170, 2007-Ohio-6595, 2007 WL 4305900, ¶ 15. Thereafter, citing the full provisions of R.C. 2505.02(B)(4) and our holding that “ ‘the work-product doctrine provides a qualified privilege,’ ” the Tenth District held that the trial court’s order was final and appealable. (Emphasis sic.) 2013-Ohio-4931, 2013 WL 5972391, ¶ 11, quoting Squire, Sanders & Dempsey, L.L.P. v. Givaudan Flavors Corp., 127 Ohio St.3d 161, 2010-Ohio-4469, 937 N.E.2d 533, at ¶55. Without considering the controlling effect of Legg on the appellate court, the majority simply declares that the trial court’s order was not final and appealable.
{¶ 14} In addition to ignoring the Tenth District’s precedent, the holding by the majority summarily changes the law in all appellate districts. Orders compelling discovery of privileged information have been considered final, appeal-able orders under R.C. 2505.02(B)(4) in every district. The Twelfth District Court of Appeals explained why in Schmidt v. Krikorian, 12th Dist. Clermont No. CA2011-05-035, 2012-Ohio-683, 2012 WL 563728, ¶ 21:
Denial of a protective order and the resulting order to produce allegedly privileged materials meets prong (a) of R.C. 2505.02(B)(4) because it determines the action with respect to the provisional remedy and prevents judgment in respect to that provisional remedy. R.C. 2505.02(B)(4)(a); Ramun v. Ramun, 7th Dist. [Mahoning] No. 08MA185, 2009-Ohio-6405 [2009 WL 4548966], ¶ 24. Further, such an order meets prong (b) of R.C. 2505.02(B)(4), because forcing disclosure of allegedly privileged material will destroy the privilege and “the proverbial bell cannot be unrung.” Id., ¶ 26. As such, an order requiring disclosure of allegedly privileged material is a final order that is immediately appealable. Id., ¶ 27.
*415{¶ 15} Since 1998, when subsection (B)(4) was added to R.C. 2505.02, seven appellate districts, in addition to the Tenth and Twelfth, have held that orders compelling discovery of alleged privileged materials are final and appealable: Whitt v. ERB Lumber, 156 Ohio App.3d 518, 2004-Ohio-1302, 806 N.E.2d 1034 (2d Dist.); Nester v. Lima Mem. Hosp., 139 Ohio App.3d 883, 885, 745 N.E.2d 1153 (3d Dist.2000) (“Finding information to be privileged and not subject to an exception allowing for its disclosure after the fact clearly does not afford the appealing party a meaningful or effective remedy”); King v. Am. Std. Ins. Co. of Ohio, 6th Dist. Lucas No. L-06-1306, 2006-Ohio-5774, 2006 WL 3113733, ¶20; Delost v. Ohio Edison Co., 7th Dist. Mahoning No. 07-MA-171, 2007-Ohio-5680, 2007 WL 3087963, ¶ 4 (orders compelling discovery of privileged material are final, appealable orders under R.C. 2505.02(B)(4) because “no meaningful appeal would be present at the conclusion of the proceedings”); Smalley v. Friedman, Domiano & Smith Co., L.P.A., 8th Dist. Cuyahoga No. 83636, 2004-Ohio-2351, 2004 WL 1048207, ¶ 17; Grove v. Northeast Ohio Nephrology Assoc., Inc., 164 Ohio App.3d 829, 2005-Ohio-6914, 844 N.E.2d 400 (9th Dist.), ¶ 9 (“appealing subsequent to a final judgment would not be meaningful because the physician-patient privilege would have already been compromised”); and Cobb v. Shipman, 11th Dist. Trumbull No. 2011-T-0049, 2012-Ohio-1676, 2012 WL 1269128, ¶ 35 (“an order compelling the production of presumptively privileged material to an opposing party now constitutes a final appealable order and will be reviewable by an appellate court. R.C. 2505.02(B)(4)”).
{¶ 16} Even before the 1998 amendments to R.C. 2505.02, courts recognized orders compelling discovery of alleged privileged material as final and appealable, given the nature of privilege. See Calihan v. Fullen, 78 Ohio App.3d 266, 268, 604 N.E.2d 761 (1st Dist.1992) (“the harm caused by compelled production of this privileged information cannot be remedied by appellate review of the order after the entry of final judgment”); Hollis v. Finger, 69 Ohio App.3d 286, 292, 590 N.E.2d 784 (4th Dist.1990); Brown v. Yothers, 56 Ohio App.3d 29, 30, 564 N.E.2d 714 (5th Dist.1988). In short, today’s holding destabilizes the law with regard to whether orders compelling production of allegedly privileged material are final and appealable.
{¶ 17} In my view, the trial court’s order compelling production of the privileged material was final and appealable under R.C. 2505.02(B)(4). Therefore, I would reach the merits of the case.
{¶ 18} For these reasons, I respectfully dissent.
O’Donnell and French, JJ., concur in the foregoing opinion.
Colley, Shroyer & Abraham Co., L.P.A., and David I. Shroyer, for appellee.
Roetzel & Andress, L.P.A., and Douglas G. Leak; and Hammond, Sewards & Williams and Frederick A. Sewards, for appellants.
Davis & Young, L.P.A., and Richard M. Garner, Brian J. Bradigan, and Gary C. Safir, urging reversal for amicus curiae Ohio Association of Civil Trial Attorneys.
Amer Cunningham Co., L.P.A., and Thomas R. Houlihan, urging affirmance for amicus curiae Ohio Association for Justice.
The Gittes Law Group, Frederick M. Gittes, and Jeffrey P. Vardaro, urging affirmance for amicus curiae Ohio Employment Lawyers Association.